DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 07/07/2022, claims 7, 9, 12-14 have been amended.
Reasons for Allowance 
3.	Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Blumenthal (US 9,755,753), Barton et al. (US 2010/0303469), and Mukai (US 2003/0123784) are cited as pertinent prior art.

Blumenthal ‘753 shows and discloses a tunable U-laser transmitter with integrated Mach-Zehnder modulator, with integrated dual optical emission lasers monolithically integrated laser are in optical communication with a modulator or other devices is provided.  The integrated dual emission laser can be formed with a light bending portion including a U-shape or total internal reflection mirrors (TIR), and can have two gain sections in each arm to control gain (TITLE; Abstract; Fig 3, 6-8A).

Mukai ‘784 shows and discloses optical interferometer generating mode-locked laser oscillation comprising an all-optical switch, an all-optical signal waveform reshaping element and an all-optical asymmetric demultiplexer are formed of an optical interferometer, where nonlinear gain media are provided at positions different from each other in two arms of a Mach-Zehnder optical interferometer; and when a saturable absorption medium in placed on the multi-mode optical interferometers, a mode locked oscillation is induced (TITLE; Abstract; Fig 8A-10B). 
Barton et al. ‘469 shows and discloses a monolithic integrated transmitter, comprising an on-chip laser source and a modulator structure capable of generating advanced modulation signals based on amplitude and phase modulation; where a tunable laser and one or more modulators (Abstract; Fig 2-7; Section [029-037]).
However, with respect to claim 1 none of the cited prior art alone or in combination discloses in conjunction to a single mode tunable laser with a laser linewidth, wherein a laser cavity of the single mode tunable laser includes a laser gain medium, a first cavity mirror and a second cavity mirror and wherein the laser linewidth is narrowed by injecting an optical feedback into the first and second cavity mirrors simultaneously.  
Similarly, with respect claim 14 the references fail to teach a method for reducing a laser linewidth of a single mode laser wherein the laser cavity comprises: a laser gain, a first cavity mirror, and a second cavity mirror, the method comprising: injecting an optical feedback simultaneously into the first cavity mirror and the second cavity of the single mode laser.
The references fail to disclose the structural and functional arrangement required, and it would not have been obvious to one having ordinary skill in the art to modify the device and method thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828